Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is represented by Nagahara (US-2016/0082780-A1) in view of Ochi (JP-2005162145-A).
Nagahara discloses two tread edges Te on either side of a tire equator C, a shoulder main groove 3, a crown main groove 4, a middle land region 6, a shoulder land region 5, shoulder lateral groove 14, shoulder sipes 12 each connecting a shoulder lateral groove 14 to the shoulder main groove 3, outer shoulder sipes 9 that extend from tread edge Te to an end in the shoulder land portion 5, middle lateral sipes 21,22, including middle sipes 21 connecting between the shoulder main groove 3 and the crown main groove 4 and middle sipes 22 beginning in the shoulder main groove 3 and terminating in the middle land region 6. It is of note that terminating middle sipes 22 have an end that communicates with an auxiliary groove in the reference; however, the sipes 22 do have an end within the bounds of the middle land region 6 and an end communicating with the shoulder main groove 3. Nagahara does not explicitly recite having each middle lateral sipe “smoothly connected” with a first shoulder lateral sipe. Ochi teaches [Figures 1-2] disposing a plurality of first inclined groove 9 (consisting of thick groove portions 12, 13, 14; and narrow groove portions 10, 11, reading on sipes) extending across the tread. Narrow groove portion 10 (sipe) on central land portion 4b can be seen to smoothly connect with the narrow groove portion 10 (sipe) on intermediate land portion 4c with main groove 17 therebetween. 
each smoothly connected with a respective one of the first shoulder lateral sipes with the first shoulder main groove therebetween. Nagahara discloses [Figure 1] each shoulder lateral sipe 12 can be seen to correspond to a respective one of the second middle lateral sipes 22; however, the first middle lateral sipes 21 appear to correspond to the outer shoulder sipes 9, and not the shoulder lateral sipes 12. Therefore, first shoulder lateral sipes connect to only part of the plurality of the middle lateral sipes, not each middle lateral sipe, thus this limitation constitutes allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK E ODOM whose telephone number is (571)272-2340.  The examiner can normally be reached on M-F 730am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JACK EDMONDSON ODOM/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749